NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

WANETTE ELAINE MITCHELL,                 )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D18-3306
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 21, 2019.

Appeal from the Circuit Court for
Charlotte County; George C. Richards,
Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS, and SMITH, JJ., Concur.